Citation Nr: 0429301	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

2.  Entitlement to service connection for a bilateral knee 
disorder, to include degenerative joint disease.  

3.  Entitlement to a total and permanent rating for 
nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Winston-Salem Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to a total and permanent rating for 
pension purposes is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome was not manifested 
during service or for many years thereafter, nor is bilateral 
carpal tunnel syndrome otherwise related to service.

2.  A bilateral knee disorder, including arthritis, was not 
manifested during service or for many years thereafter, nor 
is a bilateral knee disorder, including arthritis, otherwise 
related to service.




CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A bilateral knee disorder, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the necessary criteria for the benefits currently 
sought.  The discussions in the rating decision and the 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in March 2003 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the March 2003 
VCAA letters were sent to the appellant prior to the April 
2003 rating decision concerning the claims of service 
connection for bilateral carpal tunnel syndrome and a 
bilateral knee disorder.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the March 2003 letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have.  Pelegrini.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, with regard to the bilateral carpal tunnel 
syndrome and bilateral knee disorder issues, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
All available pertinent records, service, private, and VA, 
have been obtained.  The record as it stands includes 
sufficient competent evidence to decide these claims, and the 
Board finds that a VA examination is not necessary under 
38 C.F.R. § 3.159(c)(4) with regard to these two issues.  In 
connection with his claim, the veteran has appeared at a 
Board hearing.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a period of war or 
after December 31, 1946, certain chronic disabilities, such 
as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of knee or wrist 
problems during his period of service.  At the time of the 
veteran's March 1976 service separation examination, the 
veteran's upper and lower extremities were clinically 
evaluated as normal.  The veteran was noted to have had 
cramps in his legs for the past two years at that time.  On 
his March 1976 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had arthritis, rheumatism, or bursitis; lameness; 
bone, joint or other deformity; or a trick or locked knee.  

In August 1976, the veteran was hospitalized with 
polyarthralgia.  It was noted that one month prior to 
admission, the veteran had the onset of pain and swelling of 
first the left elbow and then the left hand and both ankles 
and then the right arm and hand.  At the same time, blisters 
developed over the extensor surfaces of the joints of both 
hands and forearms.  The blisters broke down and formed sores 
and the joints were swollen around the blisters.  The veteran 
denied any past history of the above symptoms and related 
that he had been in excellent health until one month ago.  
There was no family history of joint disease or illness.  

Hand and foot x-rays taken at that time were within normal 
limits.  An assessment of gonococcemia and secondary 
polyarthralgia and dermatitis syndrome was rendered.  

At the time of a November 1976 VA examination, the veteran 
reported having wrist and shoulder pain earlier in the month.  

The examiner noted that the veteran had been discharged in 
April 1976 with a history of having had gonorrhea in the 
service. The veteran reported that he had been well until 
October 1975 when he developed gonorrhea in Okinawa, where he 
was treated with penicillin and tetracycline tablets.  He was 
noted to have been well until July 1976, when he began to 
have the onset of pain and swelling of the elbow and left 
hand and ankles and the right arm and hand.  He also 
developed blisters at that time.  He was found to have 
gonococcemia causing polyarthralgia and dermatitis at that 
time.  He was intensively treated during his hospitalization.  
This cleared up.  He was noted to have had one appointment in 
the first part of November at Durham and was told that he was 
alright.  The examiner observed that the type of 
polyarthralgia associated with gonorrhea was tenosynovitis 
and not a permanent affair.  The veteran stated that although 
he had little transient pains in one joint or another, he was 
feeling fine and had no joint pain and no loss of motion, no 
discharge, and no dermatitis.  A diagnosis of a history of 
disseminated gonococcemia with polyarthralgia, dermatitis, 
and prostatitis, was rendered.  

There were no medical findings of wrist or knee problems for 
many years thereafter.  In October 2000, the veteran was seen 
with complaints of paresthesias of the hand when waking in 
the morning.  He noted that he had had numbness in his arms 
since January 2000.  Nerve conduction studies performed in 
February 2001 confirmed the presence of bilateral carpal 
tunnel syndrome.  

In July 2003, the veteran reported having had knee pain for 
several years, sometimes worse than others.  It was the 
examiner's assessment that the veteran had osteoarthritis of 
the knees.  In September 2003, the veteran was seen with 
complaints of bilateral knee pain.  

At the time of his July 2004 Board hearing, the veteran 
testified that it was his belief that his bilateral carpal 
tunnel syndrome began in service.  He indicated that he was 
in the Durham VAMC for six days in 1976 and that all his 
joints hurt at that time.  He stated that he might have been 
seen about a year later for boils.  He also noted that he was 
not seen for his wrist problems until 2000.  The veteran 
stated that he had had pain in all his joints when he was 
hospitalized in August 1976.  

With regard to veteran's claims for service connection for 
bilateral carpal tunnel syndrome and a bilateral knee 
disorder, to include arthritis, the Board notes that the 
service medical records are devoid of any complaints or 
findings of any knee or arm/wrist complaints.  Moreover, at 
the time of the veteran's March 1976 service separation 
examination, the veteran checked the "no" boxes when asked 
if he had or had ever had arthritis, rheumatism, or bursitis; 
lameness; bone, joint or other deformity; or a trick or 
locked knee.  Significantly, the examiner reported clinically 
normal findings for the upper and lower extremities.  This 
demonstrates that this medically trained examiner was of the 
opinion, after examining the veteran, that there were no 
disorders of the upper or lower extremities.  

While the Board notes that the veteran was seen with 
complaints of multiple joint pain and was hospitalized in 
August 1976 as a result of this, the polyarthralgia diagnosed 
at that time was as a result of gonococcemia.  Moreover, 
there were no findings of wrist or knee disorders at the time 
of the veteran's November 1976 VA examination.  Furthermore, 
the veteran's arthralgia was noted to have resolved at that 
time.  

In addition, the first objective medical finding of bilateral 
carpal tunnel syndrome did not occur until 2000, and the 
veteran was not diagnosed with osteoarthritis of the knees 
until 2003, with the veteran reporting that he had had knee 
pain for several years at that time. 

The Board further notes the veteran's belief that his current 
knee and carpal tunnel syndrome problems are related to his 
period of service.  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, there has been no competent 
medical evidence submitted relating any current wrist or knee 
problem, including carpal tunnel syndrome or osteoarthritis 
of the knees, to the veteran's period of service. 

In sum, although the Board is sympathetic to the veteran's 
beliefs, the competent evidence of record compels the 
conclusion that there were no manifestations of carpal tunnel 
syndrome or disability of the knees, to include degenerative 
joint disease, manifested during service or for a number of 
years thereafter.  Although some symptomatology related to 
the joints was documented in 1976 (within a year of discharge 
from service), the medical evidence clearly shows that this 
symptomatology was related to acute polyarthrlagia as opposed 
to any chronic disability.  The symptoms were attributed to 
gonococcemia and secondary polyarthralgia.  There was no 
evidence of arthritis by x-ray or otherwise.  The Board notes 
here in passing that service connection for gonococcemia and 
secondary polyarthralgia was denied in 1976, and those 
disorders are not before the Board on appeal.  The present 
issues involve the veteran's claims based on bilateral carpal 
tunnel syndrome and bilateral knee disability, to include 
degenerative joint disease.  For the reasons set forth above, 
the Board finds that the preponderance of the evidence is 
against these claims.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
not warranted.  Service connection for a bilateral knee 
disorder, to include arthritis, is not warranted.  To this 
extent, the appeal is denied. 


REMAND

With regard to the veteran's claim for a total and permanent 
rating for pension purposes, the Board believes that a VA 
examination is necessary to allow this claim to be decided.  
The benefit sought (nonservice-connected disability pension) 
involves consideration of the veteran's various disorders.  
The clinical records now of record offer some insight into 
these problems, but the Board does not believe the clinical 
records are adequate to allow for informed appellate review 
of this issue.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
appropriate comprehensive VA examinations 
to specifically address all current 
disabilities that may be present.  All 
indicated tests should be performed and 
all clinical findings should be reported 
in detail.  The claims file should be 
made available to each examiner for 
review.  The examiners should also 
generally address the extent of 
functional and industrial impairment from 
the veteran's identified disabilities. 

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  In 
considering this issue, the RO should 
assign a rating for each disorder and 
determine the effect of all of the 
disorders on the veteran's employability 
under applicable laws and regulations 
pertaining to nonservice-connected 
disability pension.  If the benefit 
remains denied, the RO should furnish the 
veteran with an appropriate supplemental 
statement of the case.  After a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



